internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2- plr-165198-02 date date legend taxpayers trusts company a company b esop date d state g dear this responds to the letter dated submitted by your representative requesting a private_letter_ruling and additional information dated concerning whether under the facts described below the stock of a newly formed real_estate corporation will constitute qualified_replacement_property within the meaning of sec_1042 of the internal_revenue_code_of_1986 code and therefore whether the sale of stock of the company a to the employee_stock_ownership_plan esop maintained by the company and subsequent purchase of qualified_replacement_property will satisfy the requirements for an election under sec_1042 of the code company a is a domestic c_corporation with one class of common_stock outstanding company a has never had any stock outstanding that was readily_tradable on an established_securities_market company a established an esop which is intended to be qualified under sec_401 and to meet the requirements of sec_4975 of the code the esop received a favorable determination_letter from the service dated date stating that the plan is an esop under sec_4975 until date d taxpayers held big_number shares out of the total of big_number shares of company a all but approximately of the remaining shares were held by the esop on date d taxpayers established revocable trusts governed by the laws of state g and subsequently transferred all of their respective shares in company a into the trusts taxpayers are the respective grantors and trustees of the trusts pursuant to the trust instruments the trusts may be revoked in whole or in part before the death of either grantor the trustees have discretion to distribute income or principal to the grantors the grantors can direct the trustees to pay amounts out of the trust estate to any other person or organization sec_671 to of the code contain rules under which the grantor of a_trust will be treated as the owner of all or any portion of the trust taxpayers represent that the trusts are grantor trusts within the meaning of sec_671 to and accompanying regulations the trusts propose to sell big_number shares of common_stock of company a to the esop in a sale intended to qualify under sec_1042 of the code taxpayers had held the common_stock for more than years and had not received the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied taxpayers represent that after the transaction the esop will own at least of the outstanding_stock of company a or at least of the total value of all outstanding_stock of company a taxpayers have formed company b a domestic_corporation that will be in the business of buying owning leasing and managing commercial real_estate company b will elect to be taxed for income_tax purposes as an s_corporation as defined in sec_1361 trusts propose to reinvest all of the proceeds from the sale of company a stock to the esop in the stock of company b within the qualified replacement_period with respect to the sale as defined in sec_1042 and that the proceeds of the sale of stock to the esop will be used to further the business of company b as a result each trust would own of all the outstanding shares of company b following the proposed reinvestment taxpayers represent that company b has been formed and is presently engaging in an active trade_or_business taxpayers represent that company b has engaged in the following activities in furtherance of its real_estate business filing articles of incorporation of a building management company contracting with management company to assist with project management services conducting visits to potential project sites in nearby states meeting with political leaders to discuss potential projects received incentive package from state g for proposed real_estate development filed applicable federal and state_income_tax returns marketing of real_estate management business to community taxpayers represents that company b would provide numerous services to the tenants of property that it manages for example it would provide management office staff from a m to p m monday through friday on-call office staff hours per day seven days per week janitorial office cleaning services security system monitoring security guards pest control repairs of common areas window cleaning parking garage cleaning central mail location refuse disposal remodeling of office space and tenant build-outs painting landscaping contracting for repairs and maintenance as required processing of contracting for repairs and maintenance as required processing of tenant requests and complaints negotiation of leases collection of rents analysis of lease data and providing notices to tenants regarding building matters company b would pay all building operating costs including property taxes insurance and utilities taxpayers have requested the following rulings company b qualifies as an operating_corporation under sec_1042 of the code shares of stock in company b received by taxpayers upon reinvestment of the proceeds received from the sale of company a stock to the esop are qualified_replacement_property within the meaning of sec_1042 of the code and the sale of taxpayers' company a stock to the esop and subsequent repurchase of company b stock will constitute a sec_1042 exchange under the code sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which a are issued by a domestic_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and b were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1042 defines an operating_corporation as a corporation more than percent of assets of which at the time the security was purchased or before the close of the replacement_period were used in the active_conduct_of_a_trade_or_business except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation generally sec_1042 provides that controlling and controlled corporations shall be treated as one corporation in the following instances i in general for purposes of applying this paragraph if -- i the corporation issuing the security owns stock representing control of or more other corporations ii or more other corporations own stock representing control of the corporation issuing the security or -- iii both then all such corporations shall be treated a sec_1 corporation ii control for purposes of clause i the term control has the meaning given such term by sec_304 in determining control there shall be disregarded any qualified_replacement_property of the taxpayer with respect to the sec_1042 sale being tested sec_304 defines control as the ownership including attributed ownership under sec_318 of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of the shares of all classes of stock sec_318 treats an s_corporation as a partnership for purposes of sec_318 and treats any shareholder of an s_corporation as a partner of the partnership under sec_318 all stock owned directly or indirectly by or for a partner or s_corporation shareholder is attributed to the partnership or s_corporation regardless of the size of the partner's shareholder's interest in the partnership corporation because it is an s_corporation company b would be viewed as owning all of the company a stock owned by the trusts and thus as being in control of company a under the percent test of sec_304 however sec_1042 provides that in determining control there shall be disregarded any qualified_replacement_property of the taxpayer with respect to the sec_1042 sale being tested accordingly for purposes of sec_1042 company a and company b are not treated as controlled corporations therefore based on the specific facts of this case and representations made by the taxpayer and provided that company b engages in business activities in the manner described above for the year in which the proceeds of the sale will be reinvested we conclude that company b qualifies as an operating_corporation under sec_1042 of the code shares of stock of company b received by the taxpayers upon reinvestment of the proceeds received from the sale of company a stock to the esop are qualified_replacement_property within the meaning of sec_1042 of the code provided that the taxpayers comply with the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations with respect to the requirements for making an election under sec_1042 taxpayers' sale of company a stock and subsequent purchase of company b stock will qualify for nonrecognition under sec_1042 no rulings were requested and no opinion is expressed with regard to whether any other aspects of the transaction satisfy the requirements of sec_1042 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours robert d patchell chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities enclosures copy for purposes cc
